Orders of disposition, Family Court, New York County (Sara P Schechter, J.), entered on or about April 17, 2001, adjudging the subject children abandoned by respondent, terminating respondent’s parental rights and committing the children’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding is supported by clear and convincing evidence that during the relevant period, petitioner failed, despite the agency’s diligent efforts, to effectively address the domestic *74violence and drug abuse problems that led to the children’s removal, and also failed to continuously maintain contact with the children (Social Services Law § 384-b [7] [a]; see Matter of Sheila G., 61 NY2d 368, 385 [1984]). A preponderance of the evidence shows that respondent has a tendency to relapse after making some progress toward rehabilitation, and that the best interests of the children, who have been living in a nurturing foster home for five years, would be served by termination of respondent’s parental rights, not a suspended judgment (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Israel Zacarias G, 306 AD2d 106 [2003]). Concur—Tom, J.P., Andrias, Saxe, Williams and Sweeny, JJ.